Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                   December 15, 2021

The Court of Appeals hereby passes the following order:

A22E0022. KIMBERLY ROGERS CARTER v. TYRON COPELAND.

       Kimberly Rogers Carter filed a notice of appeal from a final judgment of
eviction entered after a jury trial and has also filed an emergency motion requesting
that this court stay the judgment until retrial of the case. Carter has failed to show that
exercise of our emergency motion power is “necessary to preserve jurisdiction of
[the] appeal or to prevent the contested issue from becoming moot.” Court of Appeals
Rule 40 (b). Moreover, we note that the notice of appeal “shall serve as supersedeas
upon payment of all costs in the trial court by the appellant. See OCGA § 5-6-46.”
Court of Appeals Rule 40 (a). The emergency motion is therefore denied.

                                          Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           12/15/2021
                                                 I certify that the above is a true extract from
                                          the minutes of the Court of Appeals of Georgia.
                                                  Witness my signature and the seal of said court
                                          hereto affixed the day and year last above written.


                                                                                         , Clerk.